United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1428
Issued: October 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2014 appellant filed a timely appeal from a March 21, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
On April 19, 2013 appellant, then a 54-year-old mail clerk, filed an occupational disease
claim alleging that he developed a hernia in the performance of duty. He claimed that his injury
was caused by his work-related duties of lifting up to 70 pounds and carrying up to 40 pounds.
Appellant stopped work on April 23, 2013. His supervisor noted that he did not know of any
1

5 U.S.C. § 8101 et seq.

time where appellant had to lift 70 pounds and that there was equipment available to move heavy
boxes.
In an April 30, 2014 statement, appellant stated that he began noticing his belly button
growing larger within the past four years. He visited the doctor on April 10, 2013 where he was
notified that he may have a hernia. On April 17, 2013 appellant was referred to a specialist who
confirmed that he had a hernia and advised him that he needed surgery. He noted that he felt
pain on April 6, 2013, while lifting heavy sacks and bundles and moving heavy equipment.
In a May 6, 2013 letter, OWCP notified appellant that the evidence was insufficient to
support his claim. It advised him to submit a comprehensive narrative medical report from his
attending physician. Appellant was further advised that medical reports should include a
diagnosis, history of injury, and a physician’s opinion on how employment activities caused or
contributed to the diagnosed condition. Appellant did not respond.
By decision dated June 21, 2013, OWCP denied appellant’s claim because he failed to
submit any medical evidence containing a medical diagnosis.
On July 11, 2013 appellant’s attorney requested a telephonic hearing, which took place
on October 21, 2013. At the hearing, appellant testified that he had performed his duties since
1986.
Following the hearing, appellant submitted an October 30, 2013 form medical report
from Dr. John Capurro, Board-certified in family medicine, who diagnosed umbilical hernia.
Dr. Capurro opined that appellant’s condition was “likely directly related” to work. He advised
that the hernia may be due to other factors, but one of the factors was clearly the work activities
described by appellant. In a November 12, 2013 medical report, Dr. Capurro advised that
appellant was diagnosed with a hernia on March 3, 2013 and underwent surgery on
April 22, 2013. He noted that any work restrictions should come from the surgical group that
performed the operation.
By decision dated December 16, 2013, an OWCP hearing representative denied
appellant’s claim. The medical reports received on December 13, 2013 had not been considered
in this decision. On December 30, 2013 appellant’s attorney requested reconsideration and
resubmitted the October 30 and November 12, 2013 reports.
By decision dated March 21, 2014, OWCP denied modification because the medical
reports submitted by appellant were insufficient to establish that his umbilical hernia was
causally related to the accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to

2

the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.6
ANALYSIS
Appellant claimed that he developed an umbilical hernia as a result of lifting and carrying
boxes and mail on the job. There is no dispute that he performed some aspect of these duties as a
part of his job. However, the medical evidence is insufficient to establish that appellant‘s
medical condition was causally related to these work activities.
In his October 30, 2013 medical report, Dr. Capurro diagnosed umbilical hernia. He
stated that, while appellant’s condition could be due to other factors, one of the factors that
caused the condition was the work activities described by appellant. Dr. Capurro opined that
appellant’s condition was “likely directly related” to work. However, he failed to specify which
work activities he was referring or to provide an accurate history of the injury. The Board has
held that a physician’s opinion on causal relationship must address the specific factual and
medical evidence of record and provide medical rationale explaining the relationship between the
diagnosed condition and the established incident or factors of employment.7 Dr. Capurro failed
to indicate specific work factors which may have contributed to appellant’s hernia nor did he
provide any medical rationale in support of his opinion. The Board has held that the mere fact
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 3.

6

James Mack, 43 ECAB 321 (1991).

7

Lee R. Haywood, 48 ECAB 145 (1996).

3

that symptoms arise during a period of employment does not establish a causal relationship.8
Dr. Capurro’s report is of little probative value and does not discharge appellant’s burden of
proof. His November 12, 2013 disability status report also fails to discharge appellant’s burden
of proof because it included no opinion on causal relationship supported by medical rationale.
On appeal, appellant’s counsel asserts that Dr. Capurro provided an unequivocal opinion
on causal relationship. As explained, however, Dr. Capurro did not indicate an awareness of
appellant’s duties or provide any medical reasoning explaining how such duties contributed to
the diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an occupational disease caused by workrelated events.
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 14, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
8

Thomas D. Petrylak, 39 ECAB 276 (1987).

4

